        Case 3:20-cv-00034-PSH Document 19 Filed 01/13/21 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF ARKANSAS
                         NORTHERN DIVISION


MANDY MANUEL                                                           PLAINTIFF


VS.                       CASE NO. 3:20CV00034 PSH


ANDREW SAUL,
COMMISSIONER OF SOCIAL
SECURITY ADMINISTRATION                                              DEFENDANT


                                     ORDER


      Before the Court is plaintiff Mandy Manuel’s (“Manuel”) motion for attorney’s

fees pursuant to the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412. See

Doc. No. 1. Defendant Andrew Saul (“Saul”) does not oppose the motion.

      The motion is GRANTED, and the Court approves an EAJA award in the

amount of $3,299.72 (which includes $20.07 in expenses). The Court finds nothing

unreasonable about the hours of work performed or the hourly rate requested.

Because the award belongs to Manuel, and not her attorney, as set forth in Astrue v.

Ratliff, 560 U.S. 586 (2010), the Department of Treasury shall issue payment of this

award by check made payable to Manuel, in care of her attorney, Stephanie Bartels

Wallace, and shall mail the check to Ms. Wallace at her Jonesboro, Arkansas, address.
Case 3:20-cv-00034-PSH Document 19 Filed 01/13/21 Page 2 of 2




    IT IS SO ORDERED this 13th day of January, 2021.


                     ___________________________________
                     UNITED STATES MAGISTRATE JUDGE




                              2
